          Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                     )
KAYLA DIONNE LEWIS, et al.,                          )
                                                     )
                          Plaintiffs,                )
          v.                                         )           Civil Action No. 15-352 (RBW)
                                                     )
THE DISTRICT OF COLUMBIA,                            )
                                                     )
                          Defendant.                 )
                                                     )

                                        MEMORANDUM OPINION

          Kayla Dionne Lewis and Felton Hill, the named plaintiffs in this case, bring this putative

class action pursuant to 42 U.S.C. § 1983 (2012) against the defendant, the District of Columbia

(the “District”). See Third Amended Complaint [a]nd Jury Demand (“Third Amended

Complaint” or “3d Am. Compl.”) ¶ 1. Currently pending before the Court is the Plaintiffs’

Motion for Class Certification (“Pls.’ Mot.”). Upon careful consideration of the parties’

submissions, 1 the Court concludes for the following reasons that it must deny the plaintiffs’

motion.

                                         I.       BACKGROUND

          The Court discussed the factual background of this case in its Memorandum Opinion

issued on June 27, 2016, see Lewis v. District of Columbia (“Lewis I”), 195 F. Supp. 3d 53, 56–

57 (D.D.C. 2016) (Walton, J.), and it will not reiterate those facts again here. The Court will,




1 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the Plaintiff’ Unredacted Memorandum of Law in Support of Their Motion for Class Action Treatment
(“Pls.’ Mem.”); (2) the Defendant’s Memorandum in Opposition to Plaintiff’s Motion for Class Action Treatment
(“Def.’s Opp’n”); and (3) the Plaintiff’s Reply to Defendant’s Opposition to Plaintiff’s Motion for Class Action
Treatment (“Pls.’ Reply”).
         Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 2 of 10




however, discuss the procedural posture of this case, which is relevant to the resolution of the

pending motion.

        The current operative complaint in this case—the Third Amended Complaint,
        which was filed on March 12, 2018, see 3d Am. Compl. at 1—asserts three claims
        that challenge the District’s policies regarding probable cause determinations and
        detainee strip searches. Specifically, the plaintiffs claim that the District
        (1) “violated their Fourth Amendment rights . . . under Gerstein v. Pugh[, 420
        U.S. 103 (1975),] by holding them after presentment after the administrative steps
        incident to their arrests had been completed without an affirmative finding of
        probable cause” (“Count One”), 3d Am. Compl. ¶ 103; (2) “violated the Fourth
        Amendment rights . . . of Lewis . . . [under County of Riverside v. McLaughlin,
        500 U.S. 44 (1991)] by holding [her for] more than [forty-eight] hours after [her]
        arrest without a finding of probable cause by a judicial officer” (“Count
        Two”), id. ¶ 107; and (3) “violated the Fourth [and Fifth] Amendment rights of
        the [plaintiffs] . . . by subjecting them to blanket strip[ ]searches at the [District of
        Columbia] Jail after presentment (after the administrative steps incident to their
        arrests had been completed) without an affirmative finding of probable cause”
        (“Count Three”), id. ¶ 112.

Lewis v. District of Columbia (“Lewis II”), 417 F. Supp. 3d 74, 79 (D.D.C. 2019) (alterations in

original).

        On October 8, 2019, the Court granted in part and denied in part the District’s motion to

dismiss the Third Amended Complaint. See Order at 1 (Oct. 8, 2019), ECF No. 91; see also

Lewis II, 417 F. Supp. 3d at 78. Specifically, the Court dismissed Count One as to “Hill’s claim

challenging the length of his detention[,]” id. at 83, dismissed Count Two as duplicative of Count

One, see id. at 85, and dismissed Count Three “to the extent that the plaintiffs rely on the Fifth

Amendment to maintain their strip search claim[,]” id. at 86.

        On January 31, 2020, the plaintiffs’ filed their motion for class certification, see generally

Pls.’ Mot., which is the subject of this Memorandum Opinion.

                                II.      STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 23, “‘[a] class action may be maintained’ if two

conditions are met: [t]he suit must satisfy the criteria set forth in subdivision (a) (i.e., numerosity,



                                                   2
        Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 3 of 10




commonality, typicality, and adequacy of representation), and it also must fit into one of the

three categories described in subdivision (b).” Shady Grove Orthopedic Assocs. v. Allstate Ins.

Co., 559 U.S. 393, 398 (2010) (quoting Fed. R. Civ. P. 23(b)) (first alteration in original). A

class may be certified pursuant to Rule 23(b)(1)

       if[] [ ] prosecuting separate actions by or against individual class members would
       create a risk of: (A) inconsistent or varying adjudications with respect to
       individual class members that would establish incompatible standards of conduct
       for the party opposing the class; or (B) adjudications with respect to individual
       class members that, as a practical matter, would be dispositive of the interests of
       the other members not parties to the individual adjudications or would
       substantially impair or impede their ability to protect their interests[.]

Fed. R. Civ. P. 23(b)(1). To certify a Rule 23(b)(2) class for injunctive or declaratory relief, a

plaintiff must demonstrate that “the party opposing the class has acted or refused to act on

grounds generally applicable to the class, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the class as a whole.” Fed. R. Civ. P. 23(b)(2).

For a putative class to be certified as a Rule 23(b)(3) class, the Court must find that (1) “the

questions of law or fact common to class members predominate over any questions affecting

only individual members[,]” and (2) “a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Coleman through Bunn v. Dist. of

Columbia, 306 F.R.D. 68, 84–85 (D.D.C. 2015) (internal quotation marks omitted) (quoting Fed.

R. Civ. P. 23(b)(3)).

       The matters pertinent to these findings include: (A) the class members' interests in
       individually controlling the prosecution or defense of separate actions; (B) the
       extent and nature of any litigation concerning the controversy already begun by or
       against class members; (C) the desirability or undesirability of concentrating the
       litigation of the claims in the particular forum; and (D) the likely difficulties in
       managing a class action.




                                                   3
         Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 4 of 10




Fed. R. Civ. P. 23(b)(3)(A)–(D). Accordingly, “a class plaintiff has the burden of showing that

the requirements of Rule 23(a) are met and that the class is maintainable pursuant to one of Rule

23(b)’s subdivisions.” Richards v. Delta Air Lines, Inc., 453 F.3d 525, 529 (D.C. Cir. 2006).

         To satisfy this burden, “a party seeking class certification must affirmatively demonstrate

his [or her] compliance with [ ] Rule [23]—that is, he [or she] must be prepared to prove that

there are in fact sufficiently numerous parties, common questions of law or fact, etc.” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (“Rule 23 does not set forth a mere pleading

standard.”). And, “[i]n deciding whether class certification is appropriate, a district court must [

] undertake a ‘rigorous analysis’ to see that the requirements of the Rule have been satisfied.”

R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 179 (D.D.C. 2015) (quoting Gen. Tel. Co. of SW v.

Falcon, 457 U.S. 147, 161 (1982)).

                                                III.     ANALYSIS

         Here, the plaintiffs seek to certify the following classes pursuant to Rules 23(a) and

23(b)(3):

         [Individuals] who (1) in the period beginning three years before the date of filing
         of the original complaint in this case and going forward until the case is
         terminated; (2) [were] arrested in a warrantless arrest; (3) and at the initial
         appearance [in a case prosecuted by the Attorney General for the District] in [the]
         Superior Court [were] ordered held [in the District’s custody]; (4) for a Gerstein
         perfection hold [for more than forty-eight hours from the time of arrest,]

(the “Illegal Hold Class”), 3d Am. Compl. ¶ 116; Pls.’ Mot. at 4; Pls.’ Reply at 3, 2 and

         [Individuals] who: (1) in the period beginning three years before the date of filing
         of the original complaint in this case and going forward until the case is
         terminated; (2) [were] arrested in a warrantless arrest; (3) and at the initial
         appearance in [the] Superior Court [were] ordered held; (4) for a Gerstein


2In their reply, the plaintiffs represent that they inadvertently defined the Illegal Hold Class to individuals who were
held for twenty-four hours and that twenty-four “should read ‘[forty-eight].’” Pls.’ Reply at 3.




                                                           4
         Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 5 of 10




         perfection hold; and (5) [were] then admitted to the [District of Columbia] Jail [or
         Correctional Treatment Facility] and subjected to a strip[ ]search[,]

(the “Illegal Strip Search Class”), 3d Am. Compl. ¶ 118; Pls.’ Mot. at 4. 3 The Court will address

in turn whether the plaintiffs have met the requirements for certifying each class.

A.       The Illegal Hold Class

         In order to satisfy the numerosity requirement, the proposed class must be “so numerous

that joinder of all members is impracticable[.]” Fed. R. Civ. P. 23(a)(1). Although “[t]here is

no specific threshold that must be surpassed in order to satisfy the numerosity requirement[,] . . .

courts in this jurisdiction have observed that a class of at least forty members is sufficiently large

to meet this requirement.” Taylor v. D.C. Water & Sewer Auth., 241 F.R.D. 33, 37 (D.D.C.

2007). On the other hand,“a class that encompasses fewer than [twenty] members will likely not

be certified absent other indications of impracticability of joinder,” Coleman through Bunn, 306

F.R.D. at 76 (internal quotation marks omitted) (quoting Newberg on Class Actions § 3:11 (5th

ed. 2014)), including “(1) judicial economy arising from avoidance of a multiplicity of actions;

(2) geographic dispersion of class members; (3) size of individual claims; (4) financial resources

of class members; and (5) the ability of claimants to institute individual suits,” id. (internal

quotation marks omitted) (quoting Newberg on Class Actions § 3:12).

         Here, the plaintiffs have failed to meet their burden of establishing that the proposed

Illegal Hold Class is so numerous that joinder of all members is impracticable. The plaintiffs

claim that the proposed Illegal Hold Class is sufficiently numerous because “there are at least

[twelve] Illegal Hold Class members, and likely there are at least [twenty].” Pls.’ Mem. at 20–


3 Although the plaintiffs request that their “motion for class certification pursuant to [Rules] 23(a), 23(b)(2), [and]
23(b)(3) . . . should be granted,” Pls.’ Mem. at 32, they only seek to certify their proposed classes pursuant to “Rules
23(a) and 23(b)(3),” Pls.’ Mot. at 4. Accordingly, the Court need not address whether the plaintiffs have satisfied
the requirements for certifying their proposed classes pursuant to Rule 23(b)(3).



                                                           5
          Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 6 of 10




21. 4 However, as the District correctly notes, even if the Court were to accept the plaintiffs’

estimate, “[twelve] to [twenty] class members is too low to satisfy the numerosity requirement.”

Def.’s Opp’n at 9. And, although the plaintiffs assert that “this number is likely higher because

the data [that] the District relies on for the release time is the Superior Court CourtView

docketing data[, which] probably is based on the time the person appeared in Court for the

Gerstein perfection hold or the time the Clerk made the docket entry rather than the actual time a

person was released from [Department of Corrections] custody[,]” Pls.’ Mem. at 21, they fail to

cite to any evidence in support of their claim, and their bare assertion, without more, does not

rise to the level of “prov[ing] that there are in fact sufficiently numerous parties,” see In re Rail

Freight Fuel Surcharge Antitrust Litig., 725 F.3d 244, 249 (D.C. Cir. 2013) (quoting Wal-Mart

Stores, Inc., 564 U.S. at 350–51) (internal quotation marks omitted); see also Coleman through

Bunn, 306 F.R.D. at 76 (stating that “a plaintiff must provide some evidentiary basis beyond a

bare allegation of the existence of numerous class members” to satisfy the numerosity

requirement). Therefore, the Court concludes that the plaintiffs have failed to prove the

numerosity requirement of Rule 23(a), and because “[i]t is clear beyond cavil that the ‘[f]ailure

to meet any of Rule 23(a)[’s] . . . requirements precludes certification[,]’” Parker v. Bank of

Am., N.A., 99 F. Supp. 3d 69, 89–90 (D.D.C. 2015) (second alteration in original) (citations

omitted), it need not address the remaining requirements of Rule 23(a) or Rule 23(b)(3), see

Jones v. Rossides, 256 F.R.D. 274, 276 (D.D.C. 2009) (stating that “the court need not address

4 In their reply to the District’s opposition, the plaintiffs raise several arguments for the first time regarding whether
joinder of all members is impracticable. See Pls.’ Reply at 7–8. In their motion for class certification itself,
however, the plaintiffs only argue that the proposed Illegal Hold Class is “large enough to satisfy the numerosity
requirement of Rule 23(a)(1), that is, [it] [is] [ ] too large for joinder of [the] plaintiffs to be a feasible alternative to a
class action.” Pls.’ Mem. at 18. Therefore, in accordance with the “well-settled prudential doctrine that courts
generally will not entertain new arguments first raised in a reply brief,” Lewis v. District of Columbia, 791 F. Supp.
2d 136, 139 n.4 (D.D.C. 2011) (internal quotation marks omitted), the Court will “ignore those arguments in
resolving the [plaintiffs’] motion [for class certification][,]” Baloch v. Norton, 517 F. Supp. 2d 345, 348 n.2 (D.D.C.
2007).



                                                               6
        Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 7 of 10




the parties’ arguments with respect to Rule 23(a) because [the] [p]laintiffs clearly cannot

satisfy Rule 23(b)”). Accordingly, the Court will deny the plaintiffs’ motion to certify the Illegal

Hold Class.

B.     The Illegal Strip Search Class

       As already noted, the plaintiffs seek to certify the proposed Illegal Strip Search Class

pursuant to Rule 23(b)(3). See Pls.’ Mot. at 4. The District opposes certification of this

proposed class, arguing, inter alia, that the plaintiffs have failed to satisfy the predominance

requirement under Rule 23(b)(3). See Def.’s Opp’n at 19–20. Although the Rule 23(a)

prerequisites are typically considered first, cf. Richards, 453 F.3d at 529, because the Court

agrees with the District that the plaintiffs cannot satisfy the predominance requirement of

Rule 23(b)(3), it need not address the parties’ arguments regarding whether the proposed Illegal

Strip Search Class meets the requirements of Rule 23(a), see Jones, 256 F.R.D. at 276; see also

Parker, 99 F. Supp. 3d at 89–90, and will therefore immediately address the parties’ arguments

regarding predominance.

       Federal Rule of Civil Procedure 23(b)(3) authorizes a court to certify a class if “questions

of law or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). “In order to meet the

predominance requirement . . . , a plaintiff must establish that the issues in the class action that

are subject to generalized proof, thus applicable to the class as a whole, . . . predominate over

those issues that are subject only to individualized proof.” Johnson v. District of Columbia, 248

F.R.D. 46, 56 (D.D.C. 2008) (second alteration in original) (internal quotation marks omitted).

The predominance requirement is “more stringent[,]” Amchem Products, Inc. v. Windsor, 521




                                                  7
        Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 8 of 10




U.S. 591, 609 (1997), and “far more demanding[,]” id. at 624, than the commonality requirement

of Rule 23(a). The plaintiffs “must, at minimum, establish widespread injury to the class.”

Kottaras v. Whole Foods Mkt., Inc., 281 F.R.D. 16, 23 (D.D.C. 2012) (internal quotation marks

omitted) (quoting In re Nw. Airlines Antitrust Litig., 208 F.R.D. 174, 223 (E.D. Mich. 2002)).

“[T]his means that [the] [p]laintiff must proffer a method that will use common evidence to show

that a substantial majority of the members of the proposed class were injured by—or, put another

way, that there was widespread injury to the class from—[the] [d]efendant’s unlawful conduct.”

Id.

        Here, the plaintiffs argue that the predominance requirement is satisfied because “the

dominant issue[] in the[] [Illegal Strip Search Class]” is “whether the strip[ ]searches amounted

to unconstitutional municipal policy or practice[,]” Pls.’ Mem. at 28, and that “the allegations of

unconstitutional customs and practices of strip[ ]searches . . . relate to the [District’s] conduct[]

and therefore proof will not vary among the class members[,]” Pls.’ Mem. at 29 (emphasis

omitted). However, although the plaintiffs may be correct that “[w]hether the District had a

policy or practice of strip-searching arrestees held on Gerstein [p]erfection holds and whether

that policy or practice violated the Constitution satisfie[]s the commonality requirement for the

[Illegal] Strip[ ]Search Class[,]” Pls.’ Mem. at 23, the plaintiffs fail to show that the common

issues predominate. As currently drafted, the plaintiffs’ class definition for the proposed Illegal

Strip Search Class includes all individuals who were subjected to a strip search, regardless of

whether the strip search was conducted pursuant to the alleged blanket strip search policy, see

Pls.’ Mot. at 4, and unlike the classes that were certified in the cases upon which the plaintiffs

rely in support of their argument that common questions predominate, see Johnson v. District of

Columbia, 248 F.R.D. 46 (D.D.C. 2008); Barnes v. District of Columbia, 242 F.R.D. 113




                                                   8
        Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 9 of 10




(D.D.C. 2007); Bynum v. District of Columbia, 217 F.R.D. 43 (D.D.C. 2003), the plaintiffs have

failed to limit the proposed Illegal Strip Search Class to individuals who were subjected to a strip

search without any individualized finding of reasonable suspicion that he or she was concealing a

weapon or other contraband, cf. Johnson, 248 F.R.D. at 50 n.3 (defining class as including

women who were “subjected to a blanket strip . . . search without any individualized finding of

reasonable suspicion or probable cause that she was concealing drugs, weapons or other

contraband”); Barnes, 242 F.R.D. at 121 (defining class as including individuals who were

“subject[ed] to a strip search . . . without any individualized finding of reasonable suspicion or

probable cause that [he or she] was concealing contraband or weapons”); Bynum, 217 F.R.D. at

46 (defining class as including individuals who were “subjected to a strip search . . . without any

individualized finding of reasonable suspicion or probable cause that he [or she] was concealing

contraband or weapons”). Therefore, the proposed Illegal Strip Search Class includes

individuals who were subjected to a strip search that was conducted pursuant to an individualized

finding of reasonable suspicion that he or she was concealing a weapon or other contraband.

And, as the District correctly notes, “the Court cannot . . . resolve in ‘one stroke’ the question of

whether the strip[ ]search of each putative class member violated the Fourth Amendment,”

Def.’s Opp’n at 15 (quoting Amador v. Baca, 299 F.R.D. 618, 624 (C.D. Cal. 2014)), and instead

must conduct individualized liability determinations on a case-by-case basis to ascertain whether

each putative class member was subjected to a strip search pursuant to an alleged blanket strip

search policy or pursuant to a reasonable suspicion that the individual in question was concealing

a weapon or other contraband. And, the need for such individualized determinations defeat the

predominance requirement of Rule 23(b)(3), see Daskalea v. Wash. Humane Soc., 275 F.R.D.

346, 369 (D.D.C. 2011) (denying class certification under Rule 23(b)(3) after finding that




                                                  9
          Case 1:15-cv-00352-RBW Document 124 Filed 09/03/20 Page 10 of 10




“liability determinations will necessarily be individualized”), and thus, the Court must also deny

the plaintiffs’ motion to certify the Illegal Strip Search Class.

                                           IV.      CONCLUSION

          For the foregoing reasons, the Court concludes that the plaintiffs have failed to establish

that the proposed Illegal Hold Class is so numerous that joinder of all members is impracticable.

The Court further concludes that the plaintiffs cannot establish liability on a class-wide basis for

the proposed Illegal Strip Search Class, as the class is currently defined and therefore have failed

to show that common issues predominate over individual issues. Accordingly, the Court will

deny the plaintiffs’ motion for class certification.

          SO ORDERED this 3rd day of September, 2020. 5


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




5   The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.



                                                       10
